DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote (U.S. Patent No. 7,748,169).
Regarding claim 1, Cote discloses a pneumatic shade (10) comprising:
a plurality of first slats (each portion of the internal wall 51 extending between the front and rear external walls 43 and 45 defines a slat), each first slat being elongated and including and spanning laterally between opposite longitudinal edges [FIGS. 2, 6];
a plurality of first fold members (the portions of the external wall 43 extending between adjacent slats of the internal wall 51 defines a plurality of first fold members) being elongated and co-extending longitudinally with the plurality of first slats, wherein each first fold member is attached to longitudinal edges of respective adjacent first slats of the plurality of first slats [FIG. 6]; and
a plurality of second fold members (the portions of the external wall 45 extending between adjacent slats of the internal wall 51 defines a plurality of second fold members) being elongated and co-extending longitudinally with the plurality of first slats, wherein each second fold member is attached to longitudinal edges of respective adjacent first slats of the plurality of first slats [FIG. 6], and are alternatingly orientated with respect to the plurality of first fold members such that each first slat spans laterally between a respective first fold member and second fold member (as shown in Figure 6, each slat formed by the internal wall 51 extends between the first and second fold members defined by the external walls 43 and 45), wherein each of the plurality of first fold members and the plurality of second fold members are adapted to move between a folded state and an unfolded state upon application of pressurized air (column 6, line 57-column 7, line 8), and wherein each one of the plurality of first fold members or the plurality of second fold members are inflatable (column 7, lines 33-43).
Regarding claim 2, Cote discloses that the plurality of first slats are in a retracted position in an accordion configuration when the plurality of first fold members and the plurality of second fold members are in the folded state (Figure 7 illustrates a partially folded state depicting the accordion configuration of the slats and fold members; when the panel sections are each deflated the slats and fold members further fold in the same manner), and are in an extended position when the plurality of first fold members and the plurality of second fold members are in the unfolded state [FIG. 6].
Regarding claim 3, Cote discloses that each one of the plurality of first fold members or the plurality of second fold members that are inflatable each include outer and inner membranes defining an air chamber (44, 46, 48) [FIG. 6].
Regarding claim 4, Cote discloses an air conduit (54) in fluid communication with each air chamber [FIG. 6].
Regarding claim 5, Cote discloses that the air conduit is disposed normal to the plurality of first slats [FIG. 6] and is attached to each slat of the plurality of first slats (as shown in Figure 6, the air conduit 54 is attached to the external wall 45, which is attached to each slat, thereby defining an attachment between each slat and the air conduit).
Regarding claim 21, Cote discloses a pneumatic shade comprising:
a plurality of slats (each portion of the internal wall 51 extending between the front and rear external walls 43 and 45 defines a slat), each slat being elongated and including and spanning laterally between opposite longitudinal edges [FIGS. 2, 6];
at least one first membrane (43) attached to one of the longitudinal edges of each one of the plurality of slats [FIG. 6];
at least one second membrane (45) attached to the at least one first membrane (the first and second membranes are attached to each other at least via the peripheral walls 47) and thereby defining at least one inflatable chamber (44, 46, 48), wherein the plurality of slats are adapted to move between a folded state in an accordion configuration and an unfolded state in an extended configuration upon application of pressurized air into the at least one inflatable chamber (column 6, line 57-column 7, line 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cote (U.S. Patent No. 7,748,169) in view of Yang (U.S. Patent No. 5,085,473).
Regarding claim 6, Cote discloses the inner and outer membranes and the plurality of first and second fold members, but does not disclose at least one of the membranes is resiliently flexible and adapted to exert a force to bias the fold members.
Nonetheless, Yang discloses a pneumatic shade comprising inner (76, 78) and outer (84) membranes, wherein at least one of the inner and outer membranes are resiliently flexible and adapted to exert a force arranged to bias the shade to a retracted state (column 3, lines 37-66).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane of Cote to include the resiliently flexible composition taught by Yang, in order to facilitate retraction of the shade and to ensure that the shade takes up as small of a space as possible in the retracted position.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cote (U.S. Patent No. 7,748,169) in view of Amiram (U.S. Patent No. 9,773,437).
Regarding claim 7, Cote discloses each slat of the plurality of first slats and the retracted position, but does not disclose that each slat includes a magnet.
Nonetheless, Amiram discloses a shade having a plurality of slats each including a magnet (107) adapted to retain the plurality of slats in a retracted position (column 2, lines 5-9).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slats of Cote to include the magnets taught by Amiram, in order to ensure that the slats do not sag or otherwise move out of the retracted position.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cote (U.S. Patent No. 7,748,169) in view of Judge (U.S. Patent No. 604,329).
Regarding claim 8, Cote discloses the pneumatic shade and the first and second fold members extending longitudinally between first and second sides, but does not disclose first and second guide rails or first and second pluralities of rollers.
Nonetheless, Judge discloses a shade having a first guide rail (10); a second guide rail (10, provided on the opposite side of the shade) spaced from the first guide rail [FIG. 1], a plurality of first fold members and a plurality of second fold members (the fold members of the shade 12 are shown in at least Figure 2 as the inner and outer hinge portions of the slats 12) extending longitudinally between the first and second guide rails [FIGS. 1, 2]; a plurality of first rollers (23), wherein each first roller is rotationally engaged to a first end portion of each respective one of the plurality of first fold members and the plurality of second fold members [FIGS. 3, 5], and are adapted to roll upon the first guide rail (page 2, lines 13-16); a plurality of second rollers (23, provided on the opposite side; page 1, lines 100-101 discloses that the bearing device including the roller is provided at each side), wherein each second roller is rotationally engaged to an opposite second end portion of each respective one of the plurality of first fold members and the plurality of second fold members (Figures 3 and 5 depict the rollers attached to respective first fold members--the rollers are further attached to the respective second fold members by the connection between the rollers, the first fold members, the slats, and the second fold members; it is noted that this is consistent with the roller connection set forth in the instant application in at least Figure 4) and are adapted to roll upon the second guide rail (page 2, lines 13-16).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade of Cote to include the guides and rollers taught by Judge, in order to ensure that the shade moves through a desired path and is not left hanging free in a manner that could interfere with operation.

Response to Arguments
Applicant’s arguments, filed 5/24/22, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims and the newly applied prior art reference (Cote).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634